Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  March 22, 2019                                                                    Bridget M. McCormack,
                                                                                                  Chief Justice

                                                                                         David F. Viviano,
                                                                                         Chief Justice Pro Tem
  158854
                                                                                       Stephen J. Markman
                                                                                            Brian K. Zahra
                                                                                      Richard H. Bernstein
                                                                                      Elizabeth T. Clement
                                                           SC: 158854                 Megan K. Cavanagh,
  In re I.M. LONG, Minor.                                  COA: 344326                                 Justices
                                                           Oakland CC Family Division:
                                                           2017-849503-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the November 20, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The petitioner-appellant shall file a supplemental brief within 42 days of the date
  of this order addressing: (1) whether the Court of Appeals clearly erred in reversing the
  trial court’s decision to exercise jurisdiction over the minor child pursuant to MCL
  712A.2(b)(2), where the child was living with a guardian and there was no evidence that
  the guardian’s home was unfit, yet there was evidence that the respondent-father is
  incarcerated and had a history of criminal conduct; (2) whether the Court of Appeals
  clearly erred in reversing the trial court’s additional decision to exercise jurisdiction over
  the minor child pursuant to MCL 712A.2(b)(6), based on the respondent-father’s conduct
  in the two years preceding the filing of the petition when he was a putative, not legal,
  father; and (3) whether the trial court’s reliance on In re LE, 278 Mich App 1 (2008), was
  misplaced. In addition to the brief, the petitioner-appellant shall electronically file an
  appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record must
  provide the appendix page numbers as required by MCR 7.312(B)(1). The respondent-
  appellee shall file a supplemental brief within 21 days of being served with the petitioner-
  appellant’s brief. The respondent-appellee shall also electronically file an appendix, or in
  the alternative, stipulate to the use of the appendix filed by the petitioner-appellant. The
  lawyer-guardian ad litem for the minor child is invited to file a supplemental brief within
  21 days of being served with the petitioner-appellant’s brief. A reply, if any, must be
  filed by the petitioner-appellant within 14 days of being served with the respondent-
  appellee’s brief. The parties should not submit mere restatements of their application
  papers.
                                                                                                              2

       The Children’s Law and Family Law Sections of the State Bar of Michigan, the
UDM Juvenile Appellate Practice Clinic, and the University of Michigan Law School
Child Advocacy Law Clinic are invited to file briefs amicus curiae. Other persons or
groups interested in the determination of the issues presented in this case may move the
Court for permission to file briefs amicus curiae.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        March 22, 2019
       s0319
                                                                            Clerk